Clark, Judge.
In this dispossessory proceeding predicated on nonpayment of rent, the tenant appeals from an adverse judgment.
1. "Prerequisite to the right to seek a dispossessory warrant is a demand for possession of property by the landlord. Code § 61-301.” Terrell v. Griffith, 129 Ga. App. 675, 677 (200 SE2d 485). Relying upon this principle, tenant contends landlord failed to show that this prerequisite demand for the premises was made. Thus, tenant continues, the trial court erred in denying his motion for judgment. We disagree. Landlord introduced in evidence a letter calling upon tenant to pay the two months rent then due or be "removed” under a dispossessory warrant. Landlord testified this letter was mailed to tenant. The denial of tenant’s motion was therefore not erroneous. See Bussell v. Swift, 50 Ga. App. 148 (177 SE 277).
2. Tenant’s assertion that this demand letter was inadmissible is without merit. The rules governing the admissibility of business records apply to letters made in the regular course of business. See 32 CJS 976, Evidence § 703.
3. The Supreme Court disposed of the remaining enumeration of error by transferring the appeal to this court.

Judgment affirmed.


Pannell, P. J., and Quillian, J., concur.